PER CURIAM.
In an appeal from a decree of foreclosure of a real estate mortgage the appellants assert a lien superior to the mortgage, but it appearing that subsequent to the execution of the mortgage the mortgagor conveyed title to the mortgaged real estate to a corporation having no other assets, and of which he and his wife and children were the only incorporators and stockholders, and that thereafter the corporation with funds derived from rentals of the mortgaged property secured assignment to it of the mechanics lien now relied upon, and it being the opinion of the court that whatever interest in the property passed to the corporation became merged with the title to the fee, and that in any event the corporation in this situation may be regarded as a mere fiction, and that the lien was therefore in effect satisfied by the mortgagor and vests no title in appellants superior to the mortgage, it is hereby ordered that the decree below be and it is hereby affirmed.